EXHIBIT 10.7

 

 

THE MCCLATCHY COMPANY

 

1997 STOCK OPTION PLAN

 

(amended and restated February 1, 2001)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              

Page

--------------------------------------------------------------------------------

SECTION 1.

  

PURPOSE

  

1

SECTION 2.

  

DEFINITIONS

  

1

(a)

       

“BOARD OF DIRECTORS”

  

1

(b)

       

“CODE”

  

1

(c)

       

“COMMITTEE”

  

1

(d)

       

“COMPANY”

  

1

(e)

       

“EMPLOYEE”

  

1

(f)

       

“EXERCISE PRICE”

  

1

(g)

       

“FAIR MARKET VALUE”

  

1

(h)

       

“NONSTATUTORY OPTION”

  

2

(i)

       

“OPTION”

  

2

(j)

       

“OPTIONEE”

  

2

(k)

       

“PLAN”

  

2

(l)

       

“SERVICE”

  

2

(m)

       

“SHARE”

  

2

(n)

       

“STOCK”

  

2

(o)

       

“STOCK OPTION AGREEMENT”

  

2

(p)

       

“SUBSIDIARY”

  

2

SECTION 3.

  

ADMINISTRATION

  

2

(a)

       

COMMITTEE MEMBERSHIP

  

2

(b)

       

COMMITTEE PROCEDURES

  

2

(c)

       

COMMITTEE RESPONSIBILITIES

  

2

SECTION 4.

  

ELIGIBILITY

  

3

SECTION 5.

  

STOCK SUBJECT TO PLAN

  

3

(a)

       

BASIC LIMITATION

  

3

(b)

       

ADDITIONAL SHARES

  

4

SECTION 6.

  

TERMS AND CONDITIONS OF OPTIONS

  

4

(a)

       

STOCK OPTION AGREEMENT

  

4

(b)

       

NUMBER OF SHARES

  

4

(c)

       

EXERCISE PRICE

  

4

(d)

       

WITHHOLDING TAXES

  

4

(e)

       

EXERCISABILITY AND TERM

  

4

(f)

       

NONTRANSFERABILITY

  

4

(g)

       

EXERCISE OF OPTIONS ON TERMINATION OF SERVICE

  

5

(h)

       

NO RIGHTS AS A SHAREHOLDER

  

5

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              

Page

--------------------------------------------------------------------------------

(i)

       

MODIFICATION, EXTENSION AND ASSUMPTION OF OPTIONS

  

5

(j)

       

RESTRICTIONS ON TRANSFER OF SHARES

  

5

(k)

       

CHANGE OF CONTROL

  

5

SECTION 7.

  

PAYMENT FOR SHARES

  

6

(a)

       

GENERAL RULE

  

6

(b)

       

SURRENDER OF STOCK

  

6

(c)

       

CASHLESS EXERCISE

  

6

SECTION 8.

  

ADJUSTMENT OF SHARES

  

6

(a)

       

GENERAL

  

6

(b)

       

REORGANIZATIONS

  

6

(c)

       

RESERVATION OF RIGHTS

  

6

SECTION 9.

  

LEGAL REQUIREMENTS

  

7

SECTION 10.

  

NO EMPLOYMENT RIGHTS

  

7

SECTION 11.

  

DURATION AND AMENDMENTS

  

7

(a)

       

TERM OF THE PLAN

  

7

(b)

       

RIGHT TO AMEND OR TERMINATE THE PLAN

  

7

(c)

       

EFFECT OF AMENDMENT OR TERMINATION

  

7

SECTION 12.

  

EXECUTION

  

7

 

ii



--------------------------------------------------------------------------------

THE MCCLATCHY COMPANY

1997 STOCK OPTION PLAN

(amended and restated February 1, 2001)

 

SECTION 1. PURPOSE.

 

The purpose of the Plan is to offer selected employees an opportunity to acquire
a proprietary interest in the success of the Company, or to increase such
interest, to encourage such selected persons to remain in the employ of the
Company and to attract new employees with outstanding qualifications by
purchasing Shares of the Company’s Class A Common Stock. The Plan provides for
the grant of Options to purchase Shares. Options granted under the Plan are
Nonstatutory Options. The Plan was adopted effective as of December 10, 1997 and
amended and restated on February 1, 2001, as set forth herein.

 

SECTION 2. DEFINITIONS.

 

(a) “BOARD OF DIRECTORS” shall mean the Board of Directors of the Company, as
constituted from time to time.

 

(b) “CODE” shall mean the Internal Revenue Code of 1986, as amended.

 

(c) “COMMITTEE” shall mean the committee appointed by the Board of Directors
pursuant to Section 3(a).

 

(d) “COMPANY” shall mean The McClatchy Company, a Delaware corporation.

 

(e) “EMPLOYEE” shall mean any individual who is a common-law employee of the
Company or of a Subsidiary, including officers and directors of the Company who
are also employees.

 

(f) “EXERCISE PRICE” shall mean the amount for which one Share may be purchased
upon exercise of an Option, as specified by the Committee in the applicable
Stock Option Agreement.

 

(g) “FAIR MARKET VALUE” shall mean the fair market value of a Share as
determined by Committee in good faith as follows:

 

(i) If the Share was trade on a stock exchange on the date in question, then the
Fair Market Value shall be equal to the closing price reported by the applicable
composite transactions report for such date; and

 

(ii) If the foregoing provision is not applicable, then the Fair Market Value
shall be determined by the Committee on such basis as it deems appropriate.



--------------------------------------------------------------------------------

(h) “NONSTATUTORY OPTION” shall mean an employee stock option that is not
qualified under section 422 of the Code.

 

(i) “OPTION” shall mean Nonstatutory Option granted under the Plan and entitling
the holder to purchase Shares.

 

(j) “OPTIONEE” shall mean an individual who holds an Option.

 

(k) “PLAN” shall mean The McClatchy Company 1997 Stock Option Plan.

 

(l) “SERVICE” shall mean service as an Employee. For purposes of this Plan,
“Service shall continue if an Employee becomes a consultant to the Company or a
Subsidiary.

 

(m) “SHARE” shall mean one share of Stock, as adjusted in accordance with
Section 8 (if applicable).

 

(n) “STOCK” shall mean the Class A Common Stock of the Company, and such other
stock as may be substituted therefor in accordance with the adjustment
provisions of the Plan.

 

(o) “STOCK OPTION AGREEMENT” shall mean the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her Option.

 

(p) “SUBSIDIARY” shall mean any corporation, of which the Company and/or one or
more other Subsidiaries own not less than 50 percent of the total combined
voting power of all classes of outstanding stock of such corporation. A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.

 

SECTION 3. ADMINISTRATION.

 

(a) COMMITTEE MEMBERSHIP. The Plan shall be administered by the Committee which
shall consist of not less than two directors appointed by the Board of Directors
each of whom shall satisfy the requirements of Rule 16b-3, as amended of the
Securities Exchange Act of 1933.

 

(b) COMMITTEE PROCEDURES. The Board of Directors shall designate one of the
members of the Committee as chairperson. The Committee may hold meetings at such
times and places as it shall determine. The acts of a majority of the Committee
members present at meetings at which a quorum exists, or acts reduced to or
approved in writing by all Committee members, shall be valid acts of the
Committee.

 

(c) COMMITTEE RESPONSIBILITIES. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

 

(i) To interpret the Plan and to apply its provisions;

 

(ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

 

2



--------------------------------------------------------------------------------

 

(iii) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

(iv) To determine when Options are to be granted under the Plan;

 

(v) To select the Optionees;

 

(vi) To determine the number of Shares to be made subject to each Option;

 

(vii) To prescribe the terms and conditions of each Option, including (without
limitation) the Exercise Price and to specify the provisions of the Stock Option
Agreement relating to such Option;

 

(viii) To amend or terminate any outstanding Stock Option Agreement;

 

(ix) To determine the disposition of an Option in the event of an Optionee’s
divorce or dissolution of marriage;

 

(x) To correct any defect, supply any omission, or reconcile any inconsistency
in the Plan and any Option;

 

(xi) To prescribe the consideration for the grant of each Option under the Plan
and to determine the sufficiency of such consideration; and

 

(xii) To take any other actions deemed necessary or advisable for the
administration of the Plan.

 

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Optionee. No member of the Committee shall be liable for any action that he has
taken or has failed to take in good faith with respect to the Plan, any Option,
or any right to acquire Shares under the Plan.

 

SECTION 4. ELIGIBILITY.

 

Only Employees shall be eligible for designation as Optionees by the Committee.

 

SECTION 5. STOCK SUBJECT TO PLAN.

 

(a) BASIC LIMITATION. Shares offered under the Plan shall be authorized but
unissued Shares. The aggregate number of Shares which may be issued under the
Plan (upon exercise of Options) shall not exceed 750,000 Shares, subject to
adjustment pursuant to Section 8.

 

3



--------------------------------------------------------------------------------

The number of Shares which are subject to Options outstanding at any time under
the Plan shall not exceed the number of Shares which then remain available for
issuance under the Plan. The Company, during the term of the Plan, shall at all
times reserve and keep available sufficient Shares to satisfy the requirements
of the Plan.

 

(b) ADDITIONAL SHARES. In the event that any outstanding Option for any reason
expires or is canceled or otherwise terminated, the Shares allocable to the
unexercised portion of such Option shall again be available for the purposes of
the Plan.

 

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

 

(a) STOCK OPTION AGREEMENT. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical.

 

(b) NUMBER OF SHARES. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 8.

 

(c) EXERCISE PRICE. Each Stock Option Agreement shall specify the Exercise Price
which shall be determined by the Committee in its sole discretion. The Exercise
Price may be less than the Fair Market Value of a Share. The Exercise Price
shall be payable in a form described in Section 7.

 

(d) WITHHOLDING TAXES. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the disposition of Shares acquired by exercising an Option.

 

(e) EXERCISABILITY AND TERM. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option. The Committee in its
sole discretion shall determine when all or any part of an Option is to become
exercisable and when such Option is to expire.

 

(f) NONTRANSFERABILITY. Except as provided in the applicable Stock Option
Agreement, no Option shall be transferable by the Optionee other than by will or
by the laws of descent and distribution. An Option may be exercised during the
lifetime of the Optionee only by him or by his guardian or legal representative.
No Option or interest therein may be transferred,

 

4



--------------------------------------------------------------------------------

assigned, pledged or hypothecated by the Optionee during his lifetime, whether
by operation of law or otherwise, or be made subject to execution, attachment or
similar process.

 

(g) EXERCISE OF OPTIONS ON TERMINATION OF SERVICE. Each Option shall set forth
the extent to which the Optionee shall have the right to exercise the Option
following termination of the Optionee’s Service with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Options issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of employment.

 

(h) NO RIGHTS AS A SHAREHOLDER. An Optionee, or a transferee of an Optionee,
shall have no rights as a shareholder with respect to any Shares covered by an
Option until the date of the issuance of a stock certificate for such Shares.

 

(i) MODIFICATION, EXTENSION AND ASSUMPTION OF OPTIONS. Within the limitations of
the Plan, the Committee may modify, extend or assume outstanding Options or may
accept the cancellation of outstanding Options (whether granted by the Company
or another issuer) in return for the grant of new Options for the same or a
different number of Shares and at the same or a different Exercise Price or for
other consideration.

 

(j) RESTRICTIONS ON TRANSFER OF SHARES. Any Shares issued upon exercise of an
Option shall be subject to such rights of repurchase, rights of first refusal
and other transfer restrictions as the Committee may determine. Such
restrictions shall be set forth in the applicable Stock Option Agreement and
shall apply in addition to any restrictions that may apply to holders of Shares
generally.

 

(k) CHANGE OF CONTROL. With respect to any unexpired Option that is granted on
or after January 12, 2001, and notwithstanding any contrary provision of the
Plan or of any Stock Option Agreement, upon a “Change of Control,” an Optionee
shall be entitled to immediate 100% vesting of such Option.

 

“Change of Control” means (i) the sale, lease, conveyance or other disposition
of all or substantially all of the Company’s assets to any “person” (as such
term is used in Section 13(d) of the Securities Exchange Act of 1934, as
amended), entity or group of persons acting in concert; (ii) any “person” or
group of persons (other than any member of the McClatchy family or any entity or
group controlled by one or more members of the McClatchy family) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities;
(iii) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its controlling entity) at least 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity (or its controlling entity) outstanding immediately after such merger or
consolidation; (iv) a contest for the election or removal of members of the
Board that results in the

 

5



--------------------------------------------------------------------------------

removal from the Board of at least 50% of the incumbent members of the Board, or
(v) the occurrence of a “Rule 13e-3 transaction” as such term is defined in Rule
13e-3 promulgated under the Securities Exchange Act of 1934, as amended, or any
similar successor rule.

 

SECTION 7. PAYMENT FOR SHARES.

 

(a) GENERAL RULE.    The entire Exercise Price of Shares issued under the Plan
shall be payable in lawful money of the United States of America at the time
when such Shares are purchased, except as provided in Subsections (b) and (c)
below.

 

(b) SURRENDER OF STOCK.    To the extent that a Stock Option Agreement so
provides, payment may be made all or in part with Shares which have already been
owned by the Optionee or the Optionee’s representative for any time period
specified by the Committee and which are surrendered to the Company in good form
for transfer. Such Shares shall be valued at their Fair Market Value on the date
when the new Shares are purchased under the Plan.

 

(c) CASHLESS EXERCISE.    To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price.

 

SECTION 8. ADJUSTMENT OF SHARES.

 

(a) GENERAL.    In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the value
of Shares, a combination or consolidation of the outstanding Stock into a lesser
number of Shares, a recapitalization, a reclassification or a similar
occurrence, the Committee shall make appropriate adjustments in one or more of
(i) the number of Shares available for future grants under Section 5, (ii) the
number of Shares covered by each outstanding Option or (iii) the Exercise Price
under each outstanding Option.

 

(b) REORGANIZATIONS.    In the event that the Company is a party to a merger or
reorganization, outstanding Options shall be subject to the agreement of merger
or reorganization.

 

(c) RESERVATION OF RIGHTS.    Except as provided in this Section 8, an Optionee
shall have no rights by reason of (i) any subdivision or consolidation of shares
of stock of any class, (ii) the payment of any dividend or (iii) any other
increase or decrease in the number of shares of stock of any class. Any issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or Exercise Price of Shares
subject to an Option. The grant of an Option pursuant to the Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets.

 

6



--------------------------------------------------------------------------------

SECTION 9. LEGAL REQUIREMENTS.

 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange on which the Company’s
securities may then be listed.

 

SECTION 10. NO EMPLOYMENT RIGHTS.

 

No provision of the Plan, nor any Option granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee. The Company and its Subsidiaries reserve the right to terminate any
person’s Service at any time and for any reason.

 

SECTION 11. DURATION AND AMENDMENTS.

 

(a) TERM OF THE PLAN. The Plan, as set forth herein, shall become effective on
the date of its adoption by the Board of Directors. The Plan shall terminate
automatically ten (10) years after its initial effective date of the Plan, and
may be terminated on any earlier date pursuant to Subsection (b) below.

 

(b) RIGHT TO AMEND OR TERMINATE THE PLAN. The Board of Directors may amend,
suspend or terminate the Plan at any time and from time to time. Rights and
obligations under any Option granted before amendment of the Plan shall not be
materially altered, or impaired adversely, by such amendment, except with
consent of the person to whom the Option was granted. An amendment of the Plan
shall be subject to the approval of the Company’s stockholders only to the
extent required by applicable laws, regulations or rules.

 

(c) EFFECT OF AMENDMENT OR TERMINATION. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not affect any Option previously granted under the Plan.

 

SECTION 12. EXECUTION.

 

To record the adoption of the Plan by the Board of Directors, the Company has
caused its authorized officer to execute the same as of 11th day of December,
1997.

 

THE McCLATCHY COMPANY

By

 

/s/    KAROLE MORGAN-PRAGER        

--------------------------------------------------------------------------------

As Its

 

SECRETARY

--------------------------------------------------------------------------------

 

7